737 So. 2d 595 (1999)
John D. DENMARK, Appellant,
v.
Melvin MICHAEL and Patricia Denmark, n/k/a Patricia Lincoln, Appellees.
No. 98-2032.
District Court of Appeal of Florida, First District.
July 7, 1999.
Rehearing Denied August 9, 1999.
William K. Gordon, Melrose, for Appellant.
No appearance, for Appellees.
PER CURIAM.
John D. Denmark appeals a final summary judgment in his action against appellees, Patricia Lincoln, Denmark's former wife, and Melvin Michael, Lincoln's father, for cancellation of a warranty deed and quit claim deed, replevin, conversion and ejectment. We agree with the trial court that Denmark is estopped from asserting his title to the subject property in the instant action because, in prior litigation concerning the property, he successfully maintained the position that title to the property was held by appellee Michael. See Dimino v. Farina, 572 So. 2d 552, 556-57 (Fla. 4th DCA 1990); Grauer v. Occidental Life Ins. Co. of Calif., 363 So.2d *596 583, 584-85 (Fla. 1st DCA 1978); see also Palm Beach Co. v. Palm Beach Estates, 110 Fla. 77, 148 So. 544, 549 (1933). Accordingly, we affirm on all issues.
BOOTH, MINER AND VAN NORTWICK, JJ., CONCUR.